Citation Nr: 0602694	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  95-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the feet, rated as 10 percent 
disabling prior to January 12, 1998.  

2.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the left foot, rated as 10 
percent disabling after January 12, 1998.  

3.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the right foot, rated as 10 
percent disabling after January 12, 1998.

4.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the hands with Raynaud's-like 
phenomenon, rated as 20 percent disabling prior to January 
12, 1998.

5.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the left hand, rated as 10 
percent disabling after January 12, 1998.  

6.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the right hand, rated as 10 
percent disabling after January 12, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran separate ratings of 
20 and 10 percent for residuals of cold injuries to his hands 
and feet, respectively.  The veteran subsequently initiated 
and perfected an appeal of the ratings assigned for these 
disabilities.  

The veteran's claim was initially presented to the Board in 
October 1998, at which time it was remanded for additional 
development.  In a subsequent January 2003 rating decision, 
the veteran was awarded separate ratings for each hand and 
each foot, effective from January 12, 1998.  Separate ratings 
of 10 percent were assigned for residuals of cold injuries to 
each hand, and separate ratings of 10 percent were also 
assigned for each foot.  



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.  

2.  Prior to January 12, 1998, the veteran's residuals of 
cold injuries to the feet included occasion pain, numbness, 
and tingling, without persistent moderate swelling, 
tenderness, or redness.  

3.  Subsequent to January 12, 1998, the veteran's residuals 
of cold injuries to the right foot included pain, numbness, 
and tingling, without tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  

4.  Subsequent to January 12, 1998, the veteran's residuals 
of cold injuries to the left foot included pain, numbness, 
and tingling, without tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  

5.  Prior to January 12, 1998, the veteran's residuals of 
cold injuries to the hands included occasional pain, 
numbness, and tingling, without frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis.  

6.  Subsequent to January 12, 1998, the veteran's cold injury 
to the right hand was characterized by occasional pain, 
numbness, and tingling, without daily episodes of Raynaud's 
syndrome.  

7.  Subsequent to January 12, 1998, the veteran's cold injury 
to the left hand was characterized by occasional pain, 
numbness, and tingling, without daily episodes of Raynaud's 
syndrome.  



CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent prior to January 12, 1998, for the 
veteran's residuals of cold injury to the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7 (2005); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent subsequent to January 12, 1998, for the 
veteran's residuals of cold injury to the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7122 (2005); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  

3.  The criteria for the award of a disability rating in 
excess of 10 percent subsequent to January 12, 1998, for the 
veteran's residuals of cold injury to the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7122 (2005); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  

4.  The criteria for the award of a disability rating in 
excess of 20 percent prior to January 12, 1998, for the 
veteran's residuals of a cold injury to the hands with 
Raynaud's-like phenomenon have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7 (2005); 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (1997).  

5.  The criteria for the award of a disability rating in 
excess of 10 percent subsequent to January 12, 1998, for the 
veteran's residuals of a cold injury to the right hand with 
Raynaud's-like phenomenon have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7117, 7122 
(2005); 38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).  

6.  The criteria for the award of a disability rating in 
excess of 10 percent subsequent to January 12, 1998, for the 
veteran's residuals of a cold injury to the left hand with 
Raynaud's-like phenomenon have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7117, 7122 
(2005); 38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to increased ratings via RO letters issued in May 
2004 and November 2004; and the rating decisions, statement 
of the case (SOC), supplemental statements of the case 
(SSOCs), and the Board's October 1998 and August 2003 remand 
orders issued since 1994 to the present.  In addition, these 
documents provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters and 
other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Atlanta and Tuskegee VA medical 
centers, where he has received treatment.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in August 1994) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial August 1994 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  



II. Increased ratings - Residuals of cold injuries to the 
feet

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran seeks increased ratings for his service-connected 
residuals of cold injuries to his feet.  As was noted in the 
introduction, the veteran has been awarded separate ratings, 
effective from January 12, 1998, for each foot.  Thus, his 
feet will be considered together prior to that date, and 
separately thereafter.  

A. Prior to January 12, 1998

Prior to January 12, 1998, the veteran has been assigned a 10 
percent rating for his residuals of cold injuries to the 
feet.  Under the criteria in effect prior to January 12, 
1998, a 10 percent evaluation was warranted for residuals of 
bilateral frozen feet (immersion feet) with mild symptoms and 
chilblains.  A 30 percent evaluation for residuals of frozen 
feet required persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent evaluation was warranted for loss 
of toes, or parts of toes, and persistent severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  

VA x-rays of the veteran's feet taken in April 1993 revealed 
both feet to be essentially within normal limits, with no 
evidence of bony abnormalities.  The veteran has sought VA 
outpatient treatment for bilateral foot pain, but these 
clinical records do not indicate persistent swelling.  

The veteran's feet were also treated by a private physician, 
beginning in March 1995.  The veteran's history of frostbite 
of the extremities was noted.  His present symptoms included 
pain of the feet, especially during cold weather.  On 
physical examination, both feet were cool to the touch.  His 
examination was otherwise unremarkable.  

A VA orthopedic examination was afforded the veteran in 
September 1996.  His reported symptoms included pain, 
tingling, numbness, and occasional swelling of the hands and 
feet.  On objective examination, he had no swelling or 
discoloration of the feet.  Pulsation in the feet was good, 
and his skin appeared normal.  Skin temperature was cool to 
the touch and paresthesias was absent.  The final diagnosis 
was of residuals of cold exposure injuries.  

The veteran's feet were examined by a private examiner in 
October 1997.  He reported pain, numbness, and tingling of 
his toes, especially in cold weather.  On objective 
examination the veteran's feet were without neurovascular 
abnormalities, and pulses were strong and palpable.  His feet 
were also noted to be cold, clammy, and sweaty, with some 
tenderness on palpation.  X-rays of the feet revealed no 
defused areas of bone loss.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's residuals of 
cold injuries to the feet.  While the veteran has reported 
some swelling and tenderness of his feet, these symptoms have 
not been noted to be persistent; on VA examinations in 
September 1996, and October 1997, his feet were without 
swelling, redness, or other skin abnormalities.  X-rays of 
his feet are also generally within normal limits.  While the 
veteran's feet were cool to the touch on private examination, 
no swelling or other persistent symptoms were noted at that 
time.  Overall, the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
residuals of cold injuries to the feet prior to January 12, 
1998.  

B. Subsequent to January 12, 1998

Subsequent to January 12, 1998, Diagnostic Code 7122 awards a 
10 percent rating for unilateral injury characterized by 
pain, numbness, cold sensitivity, or arthralgia.  A 20 
percent rating is awarded for pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  Each affected part, in this case the left 
foot and the right foot, is to be evaluated separately, and 
the ratings combined in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  The Board also notes that Diagnostic Code 7122 was 
again revised, effective in August 1998, to reflect that the 
covered disability was residuals of "cold injury" rather 
than residuals of "frozen feet," but that change has not 
substantive effect on this claim.  

In March 1998, the veteran's hands and feet were again 
examined by a VA physician.  On physical examination the 
veteran's feet were within normal limits, without edema, 
thickening or thinning of the skin, or other abnormalities.  
Good pedal pulses were noted, and he was able to articulate 
his toes in a normal manner.  Sensory response and motor 
strength were within normal limits.  

The veteran most recently underwent VA examination in May 
2004.  His reported symptoms included swelling and color 
changes in his hands and feet during cold weather.  Joint 
stiffness was also reported.  On objective examination, the 
veteran had a normal gait, with no use of a prosthetic 
device.  His feet displayed no abnormal sweating, swelling, 
or pallor.  He had normal pulses of the feet, with normal 
perfusion.  Range of motion testing revealed 15º ankle 
dorsiflexion bilaterally and 30º ankle plantar flexion 
bilaterally.  The remainder of the joints of the feet 
displayed full range of motion.  No open wounds or necrosis 
of the feet were observed.  Light touch sensation was intact, 
and no hypersensitivity was observed; two-point 
discrimination was slightly decreased.  X-rays of the feet 
revealed no significant osteoarthritis or osteoporosis.  

After reviewing all evidence of record for the period after 
January 12, 1998, the Board finds the preponderance of the 
evidence to be against the award of disability ratings in 
excess of 10 percent for either foot.  Considering first the 
criteria for cold injuries of the feet in effect prior to 
January 12, 1998, the veteran has not exhibited persistent 
swelling, tenderness, or redness of the feet.  According to 
the most recent examination report, dated in May 2004, the 
veteran was without swelling or other abnormalities at that 
time.  The March 1998 VA examination report also described 
the veteran's feet as within normal limits, without edema, 
thickening or thinning of the skin, or other abnormalities.  
His private medical treatment records from 1995-1998 also do 
not reflect persistent swelling, tenderness, or redness of 
his feet.  Overall, the preponderance of the evidence is 
against the award of disability ratings in excess of 10 
percent for either foot under the old criteria for cold 
injuries of either foot.  

Considering next the revised criteria for cold injuries, the 
record does not reflect tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities of either foot.  Neither the VA nor 
private medical treatment records reflect any such findings.  
Additionally, the veteran has been noted to ambulate in a 
normal manner at all times of record.  Finally, the Board 
notes that while the veteran has some limitation of motion of 
both lower extremities, such limitation would not warrant a 
disability rating in excess of 10 percent for either foot, 
assuming it is among his residuals of cold injuries to the 
feet.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disabilities present such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
veteran's cold injuries to the feet have themselves required 
no extended periods of hospitalization since the initiation 
of this appeal, and are not shown by the evidence to present 
marked interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disabilities of the feet are unusual, or 
cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent 
subsequent to January 12, 1998, for the veteran's residuals 
of cold injuries to the right and left feet.  As a 
preponderance of the evidence is against the award of 
increased ratings, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating - Residuals of cold injuries to the 
hands

The veteran also seeks increased ratings for his service-
connected disabilities of the hands, secondary to frostbite   
As was noted in the introduction, the veteran has been 
awarded separate ratings, effective from January 12, 1998, 
for each hand.  Thus, his hands will be considered together 
prior to that date, and separately thereafter.  

The Board also notes that during the pendency of this appeal, 
the criteria for evaluation of cardiovascular disorders were 
amended effective January 12, 1998.  See 62 Fed. Reg. 65219 
(Dec. 11, 1997).  When a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
Therefore, the old version of the rating criteria will be 
considered for the period prior to January 12, 1998, and both 
the old and the new criteria will be considered thereafter.  

Prior to January 12, 1998

Review of the record reveals that in a December 1994 rating 
decision, the RO evaluated the veteran's cold injuries of the 
hands as analogous to Raynaud's disease pursuant to 
Diagnostic Code 7117.  See 38 C.F.R. § 4.20 (1997).  At that 
time, Diagnostic Code 7117 provided a 20 percent rating where 
there were occasional attacks of blanching or flushing.  A 40 
percent rating was warranted where the evidence documented 
frequent vasomotor disturbances characterized by blanching, 
rubor, and cyanosis.  For the reasons to be discussed below, 
a disability rating in excess of 20 percent is not warranted 
for the veteran's residuals of cold injuries to the hands 
prior to January 12, 1998.  

VA outpatient treatment records indicate the veteran 
experienced symptoms of pain, numbness, and swelling in his 
hands, especially in the morning.  VA x-rays of the veteran's 
hands taken in April 1993 revealed osteoporosis of the distal 
radius, ulna, carpal, and metacarpal joints of the left hand.  
Evidence of fusion of the triquetral and lunate bones was 
also observed.  Osteoporosis was also evident on the right, 
along with some spur formation.  

A VA orthopedic examination was afforded the veteran in 
September 1996.  His reported symptoms included pain, 
tingling, numbness, and occasional swelling of the hands and 
feet.  On objective examination, he had no swelling or 
discoloration of the hands.  Range of motion evaluation of 
the right wrist revealed flexion to 40º and extension to 60º.  
Flexion was to 50 º and extension was to 60º for the left 
wrist.  The final diagnosis was of a traumatic right wrist 
injury with residual limited motion.  

A second VA medical examination was afforded the veteran in 
November 1996, at which time he again reported pain and 
swelling of his wrists and hands.  On objective examination, 
he had some mild tenderness over both wrists.  The fingers of 
both hands also exhibited mild swelling.  He had full range 
of motion of the fingers of both hands, and was able to make 
a fist; however, he had difficulty picking up small objects.  
Range of motion testing revealed wrist flexion to 70º 
bilaterally, extension to 60º bilaterally, ulnar deviation to 
30º bilaterally, and radial deviation to 15º bilaterally.  X-
rays of both hands were within normal limits.  The final 
diagnosis was of arthralgia of both wrists secondary to cold 
injury.  

Another VA orthopedic examination was afforded the veteran in 
September 1997.  His reported symptoms included pain, 
swelling, and tingling in his hands, especially in cold or 
damp weather.  He also stated that he is unable to make a 
fist in the mornings.  Physical examination revealed his 
hands to be within normal limits in appearance, with no 
abnormalities in skin temperature.  His hands were also 
without excessive sweating, skin ulcerations, thinning, or 
thickening.  His wrists were tender to the touch, but without 
redness or inflammation.  No deformity or swelling was 
evident.  Grip strength was 5/5 on the right and 4/5 on the 
left.  Sensory and motor function was normal bilaterally, and 
he was also without neurological abnormality in either hand.  
Range of motion testing revealed extension to 33º on the 
right and 30º on the left, flexion to 25º on the right and 
43º on the left, ulnar deviation to 30º bilaterally, and 
radial deviation to 15º bilaterally.  X-rays of the hands and 
wrists were within normal limits, with no evidence of 
arthritis or osteoporosis.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent prior to January 12, 1998.  
While the veteran has consistently reported pain, numbness, 
and tingling of the hands, the evidence of record does not 
indicate frequent vasomotor disturbances characterized by 
blanching, rubor, and cyanosis.  According to the VA 
examination reports of September 1996, November 1996, and 
September 1997, the veteran's hands have displayed good skin 
color and temperature at all times of record prior to January 
12, 1998.  Also, no evidence of frequent vascular or motor 
deficits is of record.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's residuals of cold injuries to the 
hands prior to January 12, 1998.  

B. Subsequent to January 12, 1998

As was noted above, the veteran has been awarded separate 
compensable ratings of 10 percent for each hand subsequent to 
January 12, 1998.  Under the revised version of Diagnostic 
Code 7117, in effect after January 12, 1998, a 10 percent 
rating is warranted for characteristic attacks of Raynaud's 
syndrome occurring one to three times per week.  A 20 percent 
rating is warranted for characteristic attacks occurring four 
to six times per week, and a 40 percent rating is warranted 
for daily attacks.  A corresponding note for this Code 
indicates characteristic attacks consist of sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upsets.  
These evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2005).  

The Board also notes that subsequent to January 12, 1998, 
Diagnostic Code 7122, already discussed above, was expanded 
to apply not just to frozen feet, but to all cold injury 
residuals.  Therefore, this Code is potentially applicable to 
the veteran's cold injuries to his hands.  

In March 1998, the veteran's hands and feet were again 
examined by a VA physician.  On physical examination the 
veteran's hands were within normal limits, without edema, 
thickening or thinning of the skin, or other abnormalities.  
He was able to move his digits in a normal manner.  Sensory 
response and motor strength were within normal limits.  
Raynaud's phenomenon was suspected, which would have been 
aggravated by the veteran's cold injury, according to the 
examiner.  

The veteran most recently underwent VA examination in May 
2004.  His reported symptoms included swelling and color 
changes in his hands and feet during cold weather.  Joint 
stiffness was also reported.  Examination of his hands 
revealed no abnormal swelling, sweating or pallor in either 
hand.  Sensation to light touch was intact; however, two-
point discrimination was slightly decreased.  Range of motion 
of the wrists was 30º extension bilaterally, 45º flexion 
bilaterally, radial deviation to 20º bilaterally, and ulnar 
deviation to 30º bilaterally.  He had full range of motion of 
all joints of the hand.  Grip strength was 4/5 bilaterally, 
with 5/5 finger abduction, 5/5 wrist extension strength, and 
5/5 wrist flexion strength.  X-rays of the veteran's hands 
revealed some mild osteoarthritis of the carpal joints of 
both wrists, but no significant osteoporosis.  

After reviewing all evidence of record, the Board finds the 
preponderance of the evidence to be against the grant of 
disability ratings in excess of 10 percent for the veteran's 
cold injury residuals of either hand.  Because Diagnostic 
Code 7117 rates Raynaud's syndrome as a single disease 
entity, regardless of the number of extremities involved, the 
veteran's separate ratings for his hands would have to be 
combined into a single rating in excess of 20 percent in 
order for an increased rating under this Code to be 
warranted.  However, the record does not reflect daily 
attacks of Raynaud's syndrome, as would warrant a 40 percent 
rating after January 12, 1998.  According to the most recent 
VA examination report, he generally experienced swelling and 
color changes of his hands only in cold weather.  He has also 
not exhibited frequent vasomotor disturbances characterized 
by blanching, rubor, and cyanosis; according to the May 2004 
VA examination report, the veteran had full range of motion 
of all joints of the hand, with no swelling, sweating, or 
other skin abnormalities.  Thus, a combined disability rating 
in excess of 20 percent is not warranted under the prior 
rating criteria for Raynaud's syndrome.  

Considering separate ratings in excess of 10 percent under 
Diagnostic Code 7122, the preponderance of the evidence is 
against a 20 percent rating for either hand subsequent to 
January 12, 1998.  Although the veteran has reported pain, 
numbness, and cold sensitivity of both hands, the record does 
not demonstrate tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities, as would warrant a 20 percent rating.  No such 
findings were made for either hand on VA examination in May 
2004.  Finally, the Board notes that while the veteran has 
some limitation of motion of the wrists, such limitation is 
not to a compensable degree, assuming it is among his 
residuals of cold injuries to his hands.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disabilities of the hands present such an unusual 
or exceptional disability picture as to render impractical 
the application of the regular schedular standards.  In 
particular, the veteran's cold injuries to the hands have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities of 
the hands are unusual, or cause marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

Overall, the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent 
subsequent to January 12, 1998, for the veteran's residuals 
of cold injuries to the hands.  As a preponderance of the 
evidence is against the award of increased ratings, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent prior to January 
12, 1998, for the residuals of a cold weather injury to the 
feet is denied.  

A disability rating in excess of 10 percent after January 12, 
1998, for the residuals of a cold weather injury to the right 
foot is denied.  

A disability rating in excess of 10 percent after January 12, 
1998, for the residuals of a cold weather injury to the left 
foot is denied.  

A disability rating in excess of 20 percent prior to January 
12, 1998, for the residuals of a cold weather injury to the 
hands with Raynaud's-like phenomenon is denied.  



A disability rating in excess of 10 percent after January 12, 
1998, for the residuals of a cold weather injury to the right 
hand is denied.  

A disability rating in excess of 10 percent after January 12, 
1998, for the residuals of a cold weather injury to the left 
hand is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


